CONCURRING OPINION
Mollison, Judge:
It is apparent from the very well-written briefs filed by counsel for the parties in this case that it represents what amounts to a retrial and a reargument of the issue which was presented and decided in the case of D. N. & E. Walter & Co., Hoyt, Shepston & Sciaroni v. United States, 43 C.C.P.A. (Customs) 100, C.A.D. 615, the record in which was incorporated as part of the record in the instant case. In the present case, plaintiff offered additional evidence which, it is contended, establishes the fact that the hand-hooking method of making rugs, which was the method by which the rugs at bar and those involved in the Walter & Co. case were produced, is a species of weaving, and has cited encyclopedic and other authorities as corroborating and supporting that evidence.
On the question of law concerning the scope of the rule of ejusdem generis and its application to the provisions of paragraph 1116(a), plaintiff suggests that, aside from the common, feature of all being hand-woven, there is little or no similarity among the particular kinds of rugs named in that paragraph which could be considered as establishing the nature and characteristics of the class of rugs intended to be covered by the words of general import which follow the enumeration of the particular kinds of rugs, and that hand-hooked rugs, such as those at bar, are not thereby excluded from classification under the language of that paragraph.
Were the issue before us for the first time, and if it did not appear, as it does, that the evidence and the arguments here made by counsel for the plaintiff were before this and our appellate court when the Walter & Co. case was presented (albeit not then so well developed), I should be very much inclined to conclude that hand-hooked rugs *157of the kind here involved are entitled to classification under paragraph 1116(a), supra, as plaintiff claims.
However, it seems to me that the record and briefs in this case do not present so changed an aspect to the matter from that which was before the courts in the Walter & Co. case as compels a different conclusion, at least at this level of jurisdiction.
For that reason, I concur in the decision and judgment in this case.